Name: Commission Regulation (EEC) No 2244/82 of 12 August 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238 /38 13 . 8 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2244/82 of 12 August 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation deterioration in the economic situation of that region of the Community ; whereas it therefore justifies the adoption , pursuant to Article 60 of the Additional Protocol to the Association Agreement between the European Economic Community and Turkey, of the protective measures needed to overcome these difficul ­ ties , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, Having regard to the formal request submitted by France after consultation within the Advisory Committee established by Article 3 of that Regulation , Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas in consequence of this situation , imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas imports into France of cotton cloth origina ­ ting in Turkey in the first six months of 1982 have already reached 145 % of imports in 1981 , which represents an increase of 216 % compared with the same period in 1981 ; Whereas the extremely rapid increase in recent months of imports into France of cotton cloth origina ­ ting in Turkey have helped to exacerbate the cumula ­ tive disturbance of that market ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irre ­ parable damage to French producers and a serious 1 . The importation into France of the category 2 textile products listed in the Annex, originating in Turkey, shall be suspended until 31 December 1982 . 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . 3 . The entry into free circulation in the other Member States of the textile products referred to in paragraph 1 remains subject to the presentation of the import document provided for in Commission Regula ­ tion (EEC) No 2819/79 (2). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 192, 26 . 8 . 1971 , p . 14 . (2) OJ No L 320, 15 . 12 . 1979 , p. 9 . 13 . 8 . 82 Official Journal of the European Communities No L 238/39 A .\\l \ Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Thirdcountries Member States Units 2 55.09 Other woven tabrics of cotton : Turkey F Tonnes Woven fabrics of cotton , other than gauze , terry- fabrics, narrow woven fabrics , pile fabrics , chenille fabrics, tulle and other net fabrics 55.09-03 ; 04 ; 05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99